Exhibit 10.1

AMENDMENT NO. 6

AMENDMENT NO. 6, dated as of November 29, 2017 (this “Amendment”), to the Loan
Agreement dated as of April 29, 2016, as amended by Amendment No. 1, dated as of
August 17, 2016, Amendment No. 2, dated as of September 22, 2016, Amendment
No. 3, dated as of March 14, 2017, Amendment No. 4, dated as of March 23, 2017
and Amendment No. 5, dated as of November 8, 2017 (as further amended,
supplemented, amended and restated or otherwise modified from time to time) (the
“Loan Agreement”) among WESTERN DIGITAL CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent and the other parties thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.

WHEREAS, Section 2.14 of the Loan Agreement provides that the Borrower may, by
written notice to the Administrative Agent, increase the aggregate amount of the
Revolving Credit Commitments, by entering into an Incremental Amendment with the
Lenders willing to provide such Revolving Credit Commitment Increase;

WHEREAS, the Borrower desires, pursuant to Section 2.14 of the Loan Agreement,
to increase the aggregate amount of the Revolving Credit Commitments under the
Loan Agreement by utilizing the Ratio-Based Incremental Amount;

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Increase
Lender”, and collectively, the “Increase Lenders”) has agreed (on a several and
not a joint basis), subject to the terms and conditions set forth herein and in
the Loan Agreement, to provide a Revolving Credit Commitment Increase in the
amount set forth opposite such Increase Lender’s name on Schedule 1 hereto (and
the total amount of Revolving Credit Commitment Increases provided pursuant to
this Amendment shall be $500,000,000);

WHEREAS, J.P. Morgan Securities LLC (“JPMorgan”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Mizuho Bank, Ltd., RBC Capital Markets and Wells
Fargo Securities, LLC will act as joint lead arrangers and joint bookrunners for
the Revolving Credit Commitment Increase;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments Relating to the Revolving Credit Commitment Increase.

Effective as of the Amendment No. 6 Effective Date, the Loan Agreement is hereby
amended as follows:



--------------------------------------------------------------------------------

(a) The following defined terms shall be added to Section 1.1 of the Loan
Agreement in alphabetical order:

“Amendment No. 6” means Amendment No. 6 to the Loan Agreement dated as of the
Amendment No. 6 Effective Date.

“Amendment No. 6 Effective Date” means November 29, 2017, the date on which all
conditions precedent set forth in Section 5 of Amendment No. 6 are satisfied.

(b) The definition of “Revolving Credit Commitment” in Section 1.1 of the Loan
Agreement is hereby amended by replacing the last sentence thereof with the
following:

“The aggregate amount of the Revolving Lenders’ Revolving Credit Commitments on
the Amendment No. 6 Effective Date is $1,500.0 million.”

(c) The definition of “Loan Documents” in Section 1.1 of the Loan Agreement is
hereby amended by replacing the word “and” prior to “Amendment No. 5 Joinder”
with “,” and adding immediately prior to the period therein, “ and Amendment
No. 6”.

Section 2. Revolving Credit Commitment Increase.

(a) The Borrower and each Increase Lender hereby agree that, subject to the
satisfaction of the conditions in Section 5 hereof, on the Amendment No. 6
Effective Date, the Revolving Credit Commitment Increase of such Increase Lender
shall become effective and the Revolving Credit Commitments shall be deemed
increased by the amount of the Revolving Credit Commitment Increases of such
Increase Lenders in the amounts set forth on Schedule 1 hereto. Pursuant to
Section 2.14 of the Loan Agreement, the Revolving Credit Commitment Increases
shall be Revolving Credit Commitments for all purposes under the Loan Agreement
and each of the other Loan Documents and shall be of the same Class as, and
shall have terms identical to, the Revolving Credit Commitments outstanding
under the Loan Agreement immediately prior to the date hereof (after giving
effect to any amendments hereunder).

(b) Each Increase Lender acknowledges and agrees that upon the Amendment No. 6
Effective Date, such Increase Lender shall be a “Lender” under, and for all
purposes of, the Loan Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

Section 3. Reallocation. The reallocation of the Revolving Lenders’ Revolving
Loans and Participating Interests contemplated by Section 2.14(d)(i) of the Loan
Agreement with respect to any increase in the Revolving Credit Commitments shall
occur with respect to the Revolving Credit Commitment Increases contemplated
hereby on the Amendment No. 6 Effective Date, and (i) each existing Revolving
Lender will be deemed to have assigned to the Increase Lenders, and each
Increase Lender will be deemed to have assumed a portion of such existing
Revolving Lender’s Participating Interests and (ii) the existing Revolving
Lenders shall assign Revolving Loans, and the other Revolving Lenders shall
purchase such Revolving Loans,

 

2



--------------------------------------------------------------------------------

in each case, as may be required to effectuate such reallocation in accordance
with Section 2.14(d)(i) of the Loan Agreement.

Section 4. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the Amendment No. 6
Effective Date that:

(a) Immediately before and after giving effect to this Amendment, each of the
representations and warranties set forth in the Loan Agreement and in the other
Loan Documents shall be and remain true and correct in all material respects
(or, if qualified as to “materiality,” “material adverse effect” or similar
language, shall be true and correct in all respects (after giving effect to any
such qualification therein)) as of said time, except to the extent the same
expressly relate to an earlier date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

Section 5. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Amendment No. 6 Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified:

(1) counterparts of this Amendment executed by each of the Loan Parties and the
Increase Lenders; and

(2) a Revolving Note executed by the Borrower in favor of each Increase Lender
requesting a Revolving Note at least two (2) Business Days prior to the
Amendment No. 6 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified;

(1) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor, LLP,
local counsel to the Borrower and the Guarantors in the state of Delaware;

(2) (i) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable

 

3



--------------------------------------------------------------------------------

organizational documents) of the Borrower and the Guarantors and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official (or a representation that such documents have not been amended since
the prior date of delivery); (ii) incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party as of the
Amendment No. 6 Effective Date; (iii) resolutions of the board of directors or
similar governing body of the Loan Parties approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which such Loan Party is a party as of the Amendment No. 6
Effective Date, certified as of the Amendment No. 6 Effective Date by such Loan
Party as being in full force and effect without modification or amendment; and
(iv) copies of the certificates of good standing or the equivalent (if any) for
each Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, in each case dated a recent date prior to the Amendment No. 6
Effective Date; and

(3) a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in Section 2.14(a)(B) of the
Loan Agreement and in paragraphs (d) and (e) of this Section 5 as of the
Amendment No. 6 Effective Date.

(c) All reasonable and documented out-of-pocket fees and expenses due to the
Administrative Agent and JPMorgan required to be paid on the Amendment No. 6
Effective Date (including pursuant to Section 11 hereof) shall have been paid
(or the Borrower shall have made arrangements reasonably satisfactory to the
Administrative Agent for such payment).

(d) At the time and immediately after giving effect to the Revolving Credit
Commitment Increase, no Default or Event of Default shall have occurred and be
continuing.

(e) Each of the representations and warranties of the Loan Parties set forth in
the Loan Agreement, Section 4 of this Amendment and in the other Loan Documents
shall be and remain true and correct in all material respects (or, if qualified
as to “materiality,” “material adverse effect” or similar language, shall be
true and correct in all respects (after giving effect to any such qualification
therein)) as of the Amendment No. 6 Effective Date, except to the extent the
same expressly relate to an earlier date.

(f) The Administrative Agent shall have received, no later than 3 Business Days
in advance of the Amendment No. 6 Effective Date, all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least seven (7) Business Days prior to the Amendment No. 6 Effective
Date by the Increase Lenders through the Administrative Agent that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

(g) [Reserved].

 

4



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received for the account of each
Increase Lender, an upfront fee equal to 0.20% of the amount of each Increase
Lender’s Revolving Credit Commitment Increase.

(i) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each other Loan Party relating thereto).

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 6 Effective Date and such notice shall be conclusive and binding.

Section 6. Formal Requests Deemed Made.

By its execution of this Amendment, the Borrower hereby delivers and the
Administrative Agent hereby acknowledges receipt of this Amendment as the
satisfaction of the requirements to give notice required to the Administrative
Agent pursuant to Section 2.14(a) of the Loan Agreement.

Section 7. Acknowledgments.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, the Revolving Credit Commitments as
increased by the Revolving Credit Commitment Increase) and (iii) its prior grant
of Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations with respect to the Revolving Credit Commitments as
increased by the the Revolving Credit Commitment Increase) pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
after giving effect to this Amendment.

Section 8. Liens Unimpaired.

After giving effect to this Amendment, neither the modification of the Loan
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (including, for the avoidance of doubt, any Cayman
Islands law governed share mortgage granted by any Loan Party), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

5



--------------------------------------------------------------------------------

Section 9. Entire Agreement.

This Amendment, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth herein, this Amendment and the Loan
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Loan Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment shall not constitute a
novation of the Loan Agreement or any of the Loan Documents. It is understood
and agreed that each reference in each Loan Document to the “Loan Agreement,”
whether direct or indirect, shall hereafter be deemed to be a reference to the
Loan Agreement as amended by this Amendment and that this Amendment is a “Loan
Document” and an “Incremental Amendment.”

Section 10. Amendment, Modification and Waiver.

This Amendment may not be amended, modified or waived except pursuant to a
writing signed by each of the parties hereto.

Section 11. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

Section 12. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 13. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.22 OF THE LOAN AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

 

6



--------------------------------------------------------------------------------

Section 14. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 15. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Loan Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other provision of the Loan Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

Section 16. Mortgage Amendments.

Within ninety (90) days after the Amendment No. 6 Effective Date, unless waived
or extended by the Administrative Agent in its sole discretion, with respect to
each Mortgaged Property, the Administrative Agent shall have received either the
items listed in paragraph (a) or the items listed in paragraph (b) as follows:

(a) a favorable opinion or email confirmation, in form and substance reasonably
satisfactory to the Administrative Agent, from local counsel in the jurisdiction
in which each Mortgaged Property is located substantially to the effect that:

(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Loan Agreement and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

(ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Loan Agreement and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; or

(b) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Amendment, duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates,

 

7



--------------------------------------------------------------------------------

affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment (such opinion may take assumptions for any matters addressed in the
local counsel opinion originally delivered in connection with the Mortgage);

(iii) a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;

(iv) evidence of payment by the Borrower of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 16 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this
Section 16.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WESTERN DIGITAL CORPORATION By:  

                /s/ Mark Long

  Name:   Mark Long   Title:   President WD Capital, Chief Strategy     Officer
and Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

HGST, INC. By:       /s/ Michael C. Ray   Name:   Michael C. Ray   Title:  
President and Secretary WD MEDIA, LLC By:       /s/ Michael C. Ray   Name:  
Michael C. Ray   Title:   Secretary WESTERN DIGITAL (FREMONT), LLC By:       /s/
Michael C. Ray   Name:   Michael C. Ray   Title:   Vice President and Secretary
WESTERN DIGITAL TECHNOLOGIES, INC. By:       /s/ Michael C. Ray   Name:  
Michael C. Ray   Title:   Executive Vice President, Chief     Legal Officer and
Secretary

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

      Administrative Agent

By:

     

/s/ Caitlin Stewart

 

Name:

  Caitlin Stewart  

Title:

  Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A, as an Increase

    Lender

By:  

            /s/ Caitlin Stewart

  Name: Caitlin Stewart   Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Increase Lender By:  

            /s/ Jeannette Lu

  Name: Jeannette Lu   Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as an Increase Lender By:  

            /s/ Daniel Guevara

  Name: Daniel Guevara   Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Increase

    Lender

By:  

            /s/ Mark Gronich

  Name: Mark Gronich   Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL     ASSOCIATION, as an Increase Lender By:  

            /s/ Lacy Houstoun

  Name: Lacy Houstoun   Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT

 

Name of Lender

   Revolving Credit Commitment Increase  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00  

Bank of America, N.A.

   $ 100,000,000.00  

Mizuho Bank, Ltd.

   $ 100,000,000.00  

Royal Bank of Canada

   $ 100,000,000.00  

Wells Fargo Bank, National Association

   $ 100,000,000.00  